                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                             CASE NO: 2:18-cr-44-FtM-99MRM

MARIE ANTOINETTE EDWARDS
                                                 /

                                                ORDER1

        This cause is before the Court following a status conference held on January 28,

2019. (Doc. 67). Currently upon review by the Court is Defendant Marie Antoinette

Edwards’ sealed competency report by Forensic Unit Psychologist, Ryan Nybo (“Nybo”),

of the Federal Bureau of Prisons filed on December 19, 2019 (the “Nybo report”). (Doc.

57). Because the facts leading up to the Nybo report are pertinent, the Court outlines

them here.

        On August 10, 2018, Edwards moved the Court to determine her competency

based upon a finding by Drs. Hyman Eisenstein and Esther L. Selevan that she lacked

competency to proceed to trial. (Doc. 41). The government did not contest Edwards’

representation that the evaluation found her to be incompetent but requested she submit

to further evaluation. (Doc. 45). The Court granted the government’s request and ordered

Edwards to be evaluated under 18 U.S.C. § 4241(b) and in consideration of 18 U.S.C. §

4247(b) and (c). (Doc. 46). For reasons unknown to the Court, Edwards was committed



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
for evaluation at the Federal Detention Center in SeaTac, Washington on October 18,

2018. (Docs. 50; 52). After the Court granted the facility warden’s requests for additional

time to conduct an evaluation, the Nybo report was issued on December 13, 2018. (Docs.

50; 51; 52; 53). The report, however, failed to make a final determination as to Edwards’

competency for trial. (Doc. 57 at 10). Instead, Nybo found (a) Edwards held a below

average ability to understand the nature and consequences of the legal proceedings

against her; (2) there was evidence of malingering; and (3) based on discrepant and

conflicting information, he could not provide an opinion as to her competency. (Doc. 57

at 13). As a result, Nybo recommended Edwards be committed to a Federal Medical

Center for further evaluation and competency restoration procedures. (Id.).

       On December 19, 2018, the Court entered an endorsed order directing the parties

to advise the Court, jointly or separately, on their position as to Nybo’s recommendation

that Edwards be further evaluated for competency. (Doc. 58). Thereafter, on January 7,

2019, the United States informed the Court that it neither objected to the proposed course

of action, nor to the Court acting pursuant to 18 U.S.C. § 4241. (Doc. 61). After the Court

granted Edwards’ unopposed motion for an extension, Edwards responded to this Court’s

endorsed order on January 17, 2019. (Docs. 62; 63; 64). Edwards objects to the extent

the Court construes the Nybo report as a request for additional time to make a

competency determination. (Doc. 64 at 4). Rather, she urges the Court to proceed with

the information before it and find her incompetent. (Id. at 4-5).

       The parties again responded to the Nybo report at today’s status conference.

(Doc. 67). Defense counsel urged the Court to either (1) make a finding of incompetency

and then submit Edwards to restoration proceedings or (2) conduct a competency




                                             2
determination hearing. The government maintained that, before the Court can make a

competency determination, it must submit Edwards for a second evaluation and then,

upon receiving the evaluation report, conduct a competency hearing. As the Court stated

on the record, the Court agrees with the government. (Id.).

       18 U.S.C. § 4241(b) governs psychiatric or psychological evaluations and reports.

The statute says, “prior to the date of the [competency] hearing, the court may order that

a psychiatric or psychological examination of the defendant be conducted, and that a

psychiatric or psychological report be filed with the court, pursuant to the provisions of

section 4247(b) and (c).” 18 U.S.C. § 4241(b). Indeed, a court may commit a defendant

to the Attorney General’s custody to be placed in a suitable facility in order for the

defendant to be examined for a period that does not exceed thirty days. 18 U.S.C. §

4247(b). Crucial here, there is persuasive case law, which holds a court may order a

second competency evaluation where, as is the case here, the conclusion of the first

competency evaluation was equivocal. See United States v. Martinez-Hano, 645 F.3d

1228, 1233 (10th Cir. 2011). Because the Nybo report failed to make a determination as

to Edwards’ competency, it is ambiguous and fails to provide sufficient information for this

Court. Therefore, based on the equivocal Nybo report, the parties’ arguments, and

persuasive authority, the Court finds that Edwards needs an additional evaluation to

determine if she is suffering from a mental disease or defect to render her incompetent to

stand trial. The Court thus orders Edwards to undergo an additional psychiatric or

psychological evaluation and that a written report be filed.

       Accordingly, it is now

       ORDERED:




                                             3
1. Defendant Marie Antoinette Edwards is DIRECTED to be evaluated under

   18 U.S.C. § 4241(b), in consideration of the provisions of 18 U.S.C. §

   4247(b).

2. The United States Marshals Service is DIRECTED to transport Edwards to

   a federal facility capable of such an evaluation. Unless impracticable, the

   examination shall be conducted in a facility closest to the Court. See 18

   U.S.C. § 4247(b).

3. Edwards shall be examined for a reasonable period of time, not to exceed

   thirty (30) days. See 18 U.S.C. § 4247(b).

4. A psychiatric or psychological report must be prepared, pursuant to the

   provisions of 18 U.S.C. § 4247(b) and (c) and filed with the Court under

   seal within fourteen (14) days from the completion of the examination. A

   copy of the report must be provided to counsel.

5. The psychiatric or psychological report must include the following

   information:

      a. Edward’s history and present symptoms;

      b. a description of the psychiatric, psychological, and medical tests that

         were employed and their results;

      c. the examiner’s findings; and

      d. the examiner’s opinions as to the diagnosis, prognosis, and whether

         Edwards is suffering from a mental disease or defect rendering her

         mentally incompetent to the extent that she is unable to understand




                                 4
                   the nature and consequences of the proceedings against her or to

                   assist properly in her defense.

         6. The Department of Justice is responsible for payment of the services, if any,

            rendered in accordance with this Order.

         7. The Court RESERVES ruling on Defendant Marie Antoinette Edwards’

            Motion to Determine Competency and for a Hearing (Doc. 41) until after

            completion of Edwards’ additional evaluation.

         8. Additionally, the Court determines that the time from today until the end of

            the delay resulting from these competency proceedings shall be

            “excludable time” pursuant to 18 U.S.C. § 3161(h).

      DONE AND ORDERED at Fort Myers, Florida, this January 28, 2019.




Copies: Counsel of Record




                                           5
